DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 19 January 2021.
Claims 9-12, 14-15, 17-18, 24-25 and 27-31 are presented for examination.
Claims 9, 24 and 31 are amended.
Claims 1-8, 13, 16, 19-23 and 26 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claim 9, 24 and 31, the Applicant argues:
(1)	Without conceding the merits of the rejection of independent claims 9, 24, and 31 under 35 U.S.C. § 103—and solely to expedite prosecution—Applicant has amended independent claims 9, 24, and 31. For example, independent claim 9 has been amended to recite, in part, “transmitting the signaling information via one or more bits in downlink control information of a control channel; and transmitting the reference signal via the determined number of symbols in accordance with the signal type and the signaling information.” Independent claims 24 and 31 have been amended to include similar features. The Office Action has not demonstrated that Khoshnevis, Lee, Kim, Xu, and Koutsimanis—alone or in any combination—teach or suggest all the features of the independent claims [Remarks, page 7].

(2)	However, even under such an interpretation which Applicant expressly does not concede to be correct-using a DMRS configuration to decode codewords is different than “transmitting the signaling information via one or more bits in downlink control information of a control channel,” as recited in amended independent claim 9.  Further, as the Office Action concedes, Khoshnevis neither teaches nor suggests “transmitting the reference signal via the determined number of symbols.”  By extension, Khoshnevis fails to teach or suggest “transmitting the reference signal via the determined number of symbols in accordance with the signal type and the signaling information,” and so Khoshnevis cannot be relied upon to teach or suggest all the features of amended independent claim 9 [Remarks, page 8].

(3)	Lee fails to cure to deficiencies of Khoshnevis. The Office Action alleges that “Lee discloses . . . transmitting the reference signal via the determined number of symbols.” Office Action, p. 4 (citing Lee, FIG. 2 and ]} [0019]). At a portion cited by the Office Action, Lee describes that “a resource block having its own unique position is allocated for each cell, and a [channel state information reference signal] CSI-RS is transmitted on resources of the allocated resource block. For example, cell#l 100 transmits a CSI-RS on resources of resource block 200 in FIG. 2.” Lee ]} [0019], However, transmitting a CSI-RS on resources of a resource block is different than “transmitting the reference signal via the determined number of symbols in accordance with the signal type and the signaling information,” as recited in amended independent claim 9. Specifically, Lee neither teaches nor suggests “transmitting [] signaling information via one or more bits in downlink control information of a control channel,” as recited in amended independent claim 9, and so cannot be relied upon to teach or suggest “transmitting the reference signal via the determined number of symbols in accordance with the signal type and the signaling information ” Therefore, Lee fails to teach or suggest all the features of amended independent claim 9, alone or in combination with Khoshnevis [Remarks, page 8].

(4)	The Office Action has not demonstrated that Kim, Xu, and Koutsimanis cure the deficiencies of Khoshnevis and Lee, nor does the Office Action cite Kim, Xu, and Koutsimanis in the rejection of claim 9. Therefore, for at least these reasons, amended independent claim 9 is allowable over any combination of Khoshnevis, Lee, Kim, Xu, and Koutsimanis. Amended independent claims 24 and 31 include features 

Regarding Claims 18 and 30,
(5)	Dependent claims 18 and 30 each depend from one of independent claims 9 and 24, and are therefore allowable for at least the same reasons that independent claims 9 and 24 are allowable. Moreover, dependent claims 18 and 30 recite additional features that the Office Action has not demonstrated are taught or suggested by the cited references. For example, the Office Action has not demonstrated that Khoshnevis, Lee, Kim, Xu, and Koutsimanis—alone or in any combination—can be relied upon to teach or suggest “the control channel comprises a radio resource control channel, a physical downlink control channel, a synchronization channel, or a broadcast channel,” as recited in dependent claim 18.
The Office Action alleges that Khoshnevis teaches the features of claim 18. See Office Action, p. 6 (citing Khoshnevis fflf [0055], [0058], and [0061]). At a portion cited by the Office Action, Khoshnevis describes that “the eNB 160 may determine the N.prb allocated for a DL transmission of a shared channel (e.g., PDSCH) to the UE 102.” Khoshnevis ]} [0061], However, a transmission of a shared channel such as a physical downlink shared channel is different than “a radio resource control channel, a physical downlink control channel, a synchronization channel, or a broadcast channel,” as recited in dependent claim 18, and so Khoshnevis fails to teach or suggest all the features of dependent claim 18.

Accordingly, Applicant requests that the rejection of dependent claims 18 and 30 under 35 U.S.C. § 103 be withdrawn [Remarks, page 9].

The Examiner respectfully disagrees with this argument.

As per the first, second and fourth argument,
As indicated below, Gou discloses a method for wireless communication at a base station, comprising: 
transmitting the reference signal via the determined number of symbols in accordance with the signal type and the signaling information (see page 9, paragraph 165; transmitting/sent the reference signal/DMRS via the determined number of symbols/(only symbols bearing a PDCCH domain are sent) in accordance with the signal type/PBCH and the signaling information/OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent Note: signaling information refers to signaling information of a control channel (RRC, PDCCH, PUCCH) according to paragraph 80 of the specification).

Therefore, Gou discloses the broadly claimed limitation “transmitting the reference signal via the determined number of symbols in accordance with the signal type and the signaling information”.
As indicated below, Khoshnevis discloses a method for wireless communication at a base station, comprising: 
transmitting the signaling information via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; transmitting/sent the signaling information/(signaling that includes the DMRS configuration 107) via one or more bits in downlink control information/DCI of a control channel/PDCCH).
In other words, regarding the limitation “transmitting the signaling information via one or more bits in downlink control information of a control channel “, paragraph 64 of Khoshnevis discloses a PDCCH or ePDCCH carries the DCI and is sent to the UE.  The DCI may also include signaling that indicates the DMRS configuration 107.  Additionally, paragraph 59 discloses a DMRS configuration 107 includes parameters used to generate a DMRS sequence.  A DMRS pattern is defined as the resource elements occupied by DMRS symbols.
transmitting the signaling information via one or more bits in downlink control information of a control channel”.

As per the third argument,
Applicant’s arguments with respect to claim(s) 9, 24 and 31 have been considered but are moot because the new ground of rejection does not rely on the former Lee reference that was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As per the fifth argument,
As indicated below, Gou discloses the method, wherein
the control channel comprises a physical downlink control channel (page 9, paragraph 165, lines 1-5; the control channel comprises a physical downlink control channel/PDCCH).  Additionally, Khoshnevis discloses the method, wherein the control channel comprises a physical downlink control channel (see paragraphs 46, 64, 109 and 116; the control channel comprises a physical downlink control channel/PDCCH).
In other words, regarding the limitation “the control channel comprises a physical downlink control channel”, paragraph 165 of Gou discloses the sending end base station sends OFDM symbols in the PDCCH.  Furthermore, paragraph 46 of Khoshnevis discloses the eNB 160 and the UE 102 uses one or more channels 119, 121 to communicate with each other.  For example, the one or more eNBs 160 transmits information or data to the one or more UEs 102 using one or more downlink 
Therefore, both Gou and Khoshnevis discloses the broadly claimed limitation “the control channel comprises a physical downlink control channel”.

Regarding the dependent claims:
Dependent claims 10-12, 14, 15, 17, 18, 25, and 27-30 each depend from one of independent claims 9 and 24, and are therefore allowable for at least the same reasons that independent claims 9 and 24 are allowable. Moreover, dependent claims 10-12, 14, 15, 17, 18, 25, and 27-30 recite additional features that the Office Action has not demonstrated are taught or suggested by the cited references.
Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 10-12, 14, 15, 17, 18, 25, and 27-30 under 35 U.S.C. § 103 be withdrawn [Remarks, page 9].
In response to Applicant’s argument, the Examiner respectfully disagrees with the argument above since the combination of Khoshnevis and Lee discloses the broadly claimed limitations of claims 1, 24 and 31 as set forth in the above response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12, 18, 24-25 and 30-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou et al (US 2017/0195888 A1), hereinafter Gou, in view of Khoshnevis et al (US 2014/0293881 A1), hereinafter Khoshnevis. 

Regarding Claim 9, Gou discloses a method for wireless communication at a base station, comprising: 

determining, based at least in part on the determined signal type (see page 9, paragraph 165, lines 1-5 and paragraph 168; based at least in part on the determined signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), a number of symbols to be used for transmission of the reference signal (see page 9, paragraph 165, lines 1-5 and paragraph 168; a number of symbols/(only symbols bearing a PDCCH domain are sent) to be used for transmission/sent of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight); 
transmitting the reference signal via the determined number of symbols in accordance with the signal type and the signaling information (see page 9, paragraph 165; transmitting/sent the reference signal/DMRS via the determined number of symbols/(only symbols bearing a PDCCH domain are sent) in accordance with the signal type/PBCH and the signaling information/OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent Note: signaling information refers to signaling information of a control channel (RRC, PDCCH, PUCCH) according to paragraph 80 of the specification).
Although Gou discloses a method for wireless communication at a base station as set forth above,

However, Khoshnevis discloses a method for wireless communication at a base station, comprising: 
identifying signaling information indicating the determined number of symbols (see Figures 4-6 and paragraphs 59, 64 and 66; identifying signaling information/(signaling that includes the DMRS configuration 107 which includes a DMRS pattern defined as the resource elements occupied by the DMRS symbols) indicating/indicate the determined number/number of symbols/symbols);
transmitting the signaling information via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; transmitting/sent the signaling information/(signaling that includes the DMRS configuration 107) via one or more bits in downlink control information/DCI of a control channel/PDCCH); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “identifying signaling information indicating the determined number of symbols” or “transmitting the signaling information via one or more bits in downlink control information of a control channel” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 10, Gou discloses the method, wherein: 

Regarding Claim 11, Although Gou discloses the method as set forth above,
Gou does not explicitly disclose “selecting the number of symbols from a set of predetermined symbols corresponding to a communication scenario”.
However, Khoshnevis discloses the method, wherein determining number of symbols comprises:
selecting the number of symbols from a set of predetermined symbols corresponding to a communication scenario (see Figure 4 and paragraph 129; FIG. 4 is a block diagram illustrating examples of DMRS patterns 423a-c. A DMRS pattern 423 may be defined as the resource elements occupied by the DMRS symbols.  For example, the shaded resource elements in FIG. 4 may be occupied by DMRS symbols.  A DMRS pattern 423 may also be referred to as a DMRS resource element pattern.  The DMRS pattern 423 may indicate the number of symbols allocated for transmission of a codeword (in rate matching) associated with a PDSCH transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “selecting the number of symbols from a set of predetermined symbols corresponding to a communication scenario” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 12, Gou discloses the method, wherein:
the communication scenario comprises at least one of a scheduling procedure (see page 9, paragraph 165, lines 1-5; base station schedules resources).
Regarding Claim 18, Gou the method, wherein
the control channel comprises a physical downlink control channel (page 9, paragraph 165, lines 1-5; the control channel comprises a physical downlink control channel/PDCCH).
Regarding Claim 24, Gou discloses a method for wireless communication at a user equipment (UE), comprising: 
determining a signal type associated with a reference signal (see page 9, paragraph 165; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH); Reply to Office Action dated October 20, 2020
determining the number of symbols to be used for reception of the reference signal based at least in part on the determined signal type and the received signaling information (see page 9, paragraph 162 and paragraph 165, lines 1-5 and paragraph 168; determining the number of symbols/(only symbols bearing a PDCCH domain are sent) to be used for reception/sent of the reference signal/DMRS based at least in part on the determined signal type/PBCH and the received/receives signaling information/(OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent) Note: “to be” is functional language and has no patentable weight); and 

Although Gou discloses a method for wireless communication at a user equipment (UE) as set forth above,
Gou does not explicitly disclose “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating a number of symbols to be used for reception of the reference signalPage 3 of 10App. No. 15/369,602PATENTAmendment dated December 21, 2020Reply to Office Action dated October 20, 2020”.
However, Khoshnevis discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving, via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; receiving/sent, via one or more bits in downlink control information/DCI of a control channel/PDCCH), signaling information indicating a number of symbols to be used for reception of the reference signal (see Figures 4-6 and page 4, paragraphs 59 and 64-66; signaling information/(signaling that includes the DMRS configuration 107) indicating/indicate a number/number of symbols/symbols to be used for reception/(inform the UE) of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight);

Regarding Claim 25, Although Gou discloses the method as set forth above,
Gou does not explicitly disclose “combining multiple symbols based at least in part on the determined number of symbols”.
However, Khoshnevis discloses the method, wherein receiving the reference signal comprises:
combining multiple symbols based at least in part on the determined number of symbols (see paragraph 100; the DMRS configuration 107 may include a combination of DMRS sequences).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “combining multiple symbols based at least in part on the determined number of symbols” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 30, Gou discloses the method, wherein: 

Regarding Claim 31, Gou discloses a method for wireless communication at a user equipment (UE), comprising: 
determining a signal type associated with a reference signal (see page 9, paragraph 165; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH); 
determining the number of symbols to be used for reception of the reference signal based at least in part on the determined signal type and the received signaling information (see page 9, paragraph 162 and paragraph 165, lines 1-5 and paragraph 168; determining the number of symbols/(only symbols bearing a PDCCH domain are sent) to be used for reception/sent of the reference signal/DMRS based at least in part on the determined signal type/PBCH and the received/receives signaling information/(OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent) Note: “to be” is functional language and has no patentable weight); and 
transmitting the reference signal based at least in part on the determined number of symbols in accordance with the signal type and the signaling information (see page 9, paragraph 165; transmitting/sent the reference signal/DMRS based at least in part on the determined number of symbols/(only symbols bearing a PDCCH domain are sent) in 
Although Gou discloses a method for wireless communication at a user equipment as set forth above,
Gou does not explicitly disclose “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating a number of symbols to be used for transmission of the reference signal”.
However, Khoshnevis discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving, via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; receiving/sent, via one or more bits in downlink control information/DCI of a control channel/PDCCH), signaling information indicating a number of symbols to be used for transmission of the reference signal (see Figures 4-6 and page 4, paragraphs 59 and 64-66; signaling information/(signaling that includes the DMRS configuration 107) indicating/indicate a number/number of symbols/symbols to be used for transmission/sent of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating a number of symbols to be used for transmission of the reference signal” as .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Kim et al (US 9,622,202 B2), hereinafter Kim.
Regarding Claim 14, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose “determining a second number of symbols of a second reference signal” or “Page 2 of 9App. No. 15/369,602PATENTAmendment dated July 2, 2020 Reply to Office Action dated April 21, 2020identifying second signaling information indicating the determined second number of symbols” or “transmitting the second signaling information via the control channel” or “transmitting the second reference signal based at least in part on the determined second number of symbols”.
However, Kim discloses the method, comprising:
determining a second number of symbols of a second reference signal (see column 19, lines 51-57; The constant N (i.e., the repetition factor) used for the repetitive characteristic of the repetitive synchronization signal may be used fixedly to each center frequency used in the super-high wireless access system or semi-statically to increase estimation performance); 
identifying second signaling information indicating the determined second number of symbols (see Table 3 and column 12, lines 62-64; In Table 3 a subcarrier spacing of 15 kH used in LTE Rel-8/9/10 is assumed for a center frequency of 2 GHz, 
transmitting the second signaling information via the control channel (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)); and
transmitting the second reference signal based at least in part on the determined second number of symbols (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a second number of symbols of a second reference signal” or “Page 2 of 9App. No. 15/369,602PATENTAmendment dated July 2, 2020 Reply to Office Action dated April 21, 2020identifying second signaling information indicating the determined second number of symbols” or “transmitting the second signaling information via the control channel” or “transmitting the second reference signal based at least in part on the determined second number of symbols” as taught by Kim in the combined system of Gou and Khoshnevis to define a synchronization signal/channel in a super-high frequency band (see column 1, lines 55-56 of Kim).

Claims 15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Xu et al (US 2015/0280871 A1), hereinafter Xu.
Regarding Claim 15, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose “determining a symbol duration for each of the number of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration”.
However, Xu discloses the method, further comprising:
determining a symbol duration for each of the number of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration (see Figure 3 and page 8, paragraph 87, lines 10-12; Burst mode symbol may have reduced symbol duration relative to the legacy OFDM (of SC-FDM) symbols 366).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a symbol duration for each of the number of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration” as taught by Xu in the combined system of Gou and Khoshnevis to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).
Regarding Claim 28, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose “determining a symbol duration for each of the number of symbols, wherein receiving the reference signal is based at least in part on the determined symbol duration”.
However, Xu discloses the method, further comprising:

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a symbol duration for each of the number of symbols, wherein receiving the reference signal is based at least in part on the determined symbol duration” as taught by Xu in the combined system of Gou and Khoshnevis to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).

Claims 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Koutsimanis et al (US 2014/0233457 A1), hereinafter Koutsimanis.

Regarding Claim 17, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal”.
However, Koutsimanis discloses the method, further comprising:
the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal (see paragraph 110; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal” as taught by Koutsimanis in the combined system of Gou and Khoshnevis to improve interference mitigation (see page 5, paragraph 32, lines 16-18 of Koutsimanis).
Regarding Claim 29, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal”.
However, Koutsimanis discloses the method, further comprising:
the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal (see paragraph 110; the reference signal comprises one a channel state information reference signal/channel state information reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal” as taught by Koutsimanis in the combined system of .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Kim and further in view of Xu.

Regarding Claim 27, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose “receiving the second reference signal via the determined second number of symbols in accordance with the second signaling information”.
However, Kim discloses the method, further comprising: 
receiving the second reference signal via the determined second number of symbols in accordance with the second signaling information (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving the second reference signal via the determined second number of symbols in accordance with the second signaling information” as taught by Kim in the combined system of Gou and Khoshnevis to define a synchronization signal/channel in a super-high frequency band (see column 1, lines 55-56 of Kim).

The combination of Gou, Khoshnevis and Kim does not explicitly disclose “receiving, via the control channel, second signaling information indicating a second number of symbols to be used for reception of a second channel” or “determining the second number of symbols to be used for reception of the second reference signal based at least in part on the received second signaling information”.
However, Xu discloses the method, further comprising:
receiving (see Figure 3 and page 8, paragraph 85 lines 9-10; receiving/transmission), via the control channel (see Figure 3 and page 8, paragraph 89, lines 1-4; via a control channel/PDCCH), second signaling information indicating a second number of symbols to be used for reception of a second reference signal (see Figure 10B and page 11, paragraph 110, lines 1-5; second signaling information/(downlink control information which may include, for example, information regarding transmission schemes, etc) indicating/DCI a second number/seven of symbols/(OFDM symbols 366) to be used for reception of a second reference signal/frame 310 Note: “to be used for” is functional language and has no patentable weight); 
determining the second number of symbols to be used for reception of the reference signal based at least in part on the received second signaling information (see Figure 16, step 1620 and page 8, paragraph 87, lines 7-9 and 11-15 and page 16, paragraph 149, lines 1-3; At block 1620, the eNB, UE, or device may determine 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via the control channel, second signaling information indicating a second number of symbols to be used for reception of a second channel” or “determining the second number of symbols to be used for reception of the second reference signal based at least in part on the received second signaling information” as taught by Xu in the combined system of Gou, Khoshnevis and Kim to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US 2013/0178220 A1) discloses Apparatus And Method for Transmitting/Receiving Downlink Data Channel Signal Transmission Information In Cellular Radio Communication System Using Cooperative Multi-Point Scheme.  Specifically, paragraphs 233-237.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                   /L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469